UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund August 31, 2014 (Unaudited) Common Stocks98.8% Shares Value ($) Automobiles & Components1.5% American Axle & Manufacturing Holdings 30,060 a 544,086 Dorman Products 18,704 a 838,500 Gentex 49,950 1,476,022 Gentherm 43,138 a 2,107,292 Motorcar Parts of America 34,829 a 1,056,015 Tenneco 9,167 a 587,421 Tesla Motors 2,636 a 710,929 Banks2.0% Bank of the Ozarks 81,304 2,597,663 Beneficial Mutual Bancorp 28,602 a 392,705 BofI Holding 28,997 a 2,232,479 Boston Private Financial Holdings 56,296 683,433 Clifton Bancorp 60,418 759,454 PacWest Bancorp 18,335 768,970 Radian Group 55,676 810,643 Texas Capital Bancshares 27,066 a 1,461,023 Capital Goods9.5% Acuity Brands 19,223 2,381,346 Apogee Enterprises 20,008 730,492 Astec Industries 4,895 203,338 Astronics 25,819 a 1,619,884 Barnes Group 36,015 1,233,154 Beacon Roofing Supply 65,342 a 1,863,554 Builders FirstSource 132,476 a 914,084 Chart Industries 13,549 a 906,293 CIRCOR International 13,458 958,075 Curtiss-Wright 12,028 864,092 Donaldson 27,031 1,131,518 DXP Enterprises 8,214 a 658,106 Encore Wire 15,787 670,158 Esterline Technologies 15,253 a 1,788,109 Generac Holdings 21,746 a,b 1,011,624 Graham 22,883 699,305 H&E Equipment Services 98,406 4,025,790 ITT 17,226 824,436 Manitex International 45,765 a 617,370 Meritor 52,007 a 708,855 Middleby 22,469 a 1,937,502 NCI Building Systems 105,077 a 2,097,337 NN 25,562 745,899 Plug Power 50,640 a,b 282,571 Power Solutions International 10,944 a,b 748,022 Primoris Services 21,090 612,454 Proto Labs 50,782 a 3,820,838 RBC Bearings 22,364 1,382,542 Rush Enterprises, Cl. A 24,647 a 903,805 Sparton 17,551 a 504,767 Standex International 9,671 721,747 Taser International 47,484 a 744,074 The Greenbrier Companies 30,726 b 2,197,523 Trex 19,188 a 721,469 Tutor Perini 81,163 a 2,425,151 Twin Disc 19,455 629,369 Woodward 35,661 1,862,574 Commercial & Professional Services5.0% Acacia Research 35,871 b 638,145 Advisory Board 75,302 a 3,734,980 Corporate Executive Board 22,596 1,489,528 Franklin Covey 11,253 a 214,595 Healthcare Services Group 90,169 2,464,319 Huron Consulting Group 14,849 a 898,068 InnerWorkings 62,780 a 544,303 Korn/Ferry International 52,119 a 1,576,600 MiX Telematics, ADR 23,432 b 211,357 Mobile Mini 54,365 2,129,477 Paylocity Holding 22,201 b 504,629 Resources Connection 47,571 728,312 Ritchie Brothers Auctioneers 84,613 2,009,559 Rollins 69,701 2,073,605 Steelcase, Cl. A 38,751 608,391 Team 23,007 a 918,209 Tetra Tech 32,541 829,795 TriNet Group 25,740 690,089 TrueBlue 28,212 a 765,674 WageWorks 32,604 a 1,345,241 Consumer Durables & Apparel2.5% Carter's 9,225 763,645 Cavco Industries 10,371 a 740,801 Deckers Outdoor 8,780 a 809,867 G-III Apparel Group 20,524 a 1,694,051 Iconix Brand Group 11,192 a 465,923 iRobot 17,890 a,b 580,173 Kate Spade & Company 35,199 a 1,138,336 LGI Homes 37,214 711,532 Nautilus 65,223 a 770,936 Oxford Industries 6,316 387,360 Skechers USA, Cl. A 37,102 a 2,165,643 Universal Electronics 18,879 a 1,032,115 Vince Holding 27,170 986,271 Consumer Services5.1% 2U 67,174 b 1,269,588 Bob Evans Farms 17,027 b 739,312 Bravo Brio Restaurant Group 53,206 a 768,295 Bright Horizons Family Solutions 9,632 a 391,733 Century Casinos 58,256 a 301,766 Cheesecake Factory 56,203 2,526,325 Chuy's Holdings 51,671 a 1,358,948 Del Frisco's Restaurant Group 25,853 a 572,127 Denny's 65,282 a 445,876 Diamond Resorts International 18,771 a 469,650 Domino's Pizza 8,922 673,165 Fiesta Restaurant Group 52,143 a 2,559,700 Grand Canyon Education 61,173 a 2,645,121 Jack in the Box 12,863 764,705 K12 64,945 a,b 1,222,914 Kona Grill 19,504 a 339,955 La Quinta Holdings 16,865 333,084 Life Time Fitness 21,555 a,b 993,685 LifeLock 62,084 a,b 920,085 Panera Bread, Cl. A 4,195 a 628,998 Popeyes Louisiana Kitchen 17,364 a 696,296 Red Robin Gourmet Burgers 11,131 a 591,056 Scientific Games, Cl. A 77,475 a,b 786,371 Sonic 31,797 671,235 Vail Resorts 15,303 1,216,435 Zoe's Kitchen 21,918 b 639,348 Diversified Financials3.0% Affiliated Managers Group 3,434 a 725,089 Financial Engines 32,984 b 1,183,137 GAMCO Investors, Cl. A 5,014 392,646 Hercules Technology Growth Capital 38,603 b 590,240 HFF, Cl. A 56,596 1,697,880 ICG Group 102,312 a 1,775,113 Janus Capital Group 98,324 1,194,637 Marcus & Millichap 33,146 1,004,987 MarketAxess Holdings 29,170 1,718,696 Portfolio Recovery Associates 52,870 a 3,004,602 SLM 83,421 739,110 Springleaf Holdings 21,771 724,539 Energy4.5% Athlon Energy 27,504 1,280,036 Basic Energy Services 26,288 a 636,432 Bonanza Creek Energy 24,251 a 1,489,254 C&J Energy Services 23,899 a 685,662 Callon Petroleum 68,751 a 737,698 Clayton Williams Energy 7,076 a 838,081 Delek US Holdings 20,932 732,201 Diamondback Energy 20,642 a 1,782,437 Dril-Quip 11,251 a 1,141,639 Geospace Technologies 4,767 a 196,019 Goodrich Petroleum 12,357 a,b 273,090 Gulfport Energy 18,813 a 1,100,560 Helix Energy Solutions Group 26,989 a 737,339 Hornbeck Offshore Services 5,580 a 243,623 Matador Resources 39,482 a 1,080,228 Natural Gas Services Group 12,482 a 370,466 Newpark Resources 49,436 a,b 609,546 Oasis Petroleum 8,265 a 406,555 Pacific Ethanol 45,920 a 1,061,211 Patterson-UTI Energy 16,096 555,956 RigNet 8,578 a 400,335 Sanchez Energy 19,898 a,b 660,415 SemGroup, Cl. A 9,653 846,858 SM Energy 16,023 1,426,688 Synergy Resources 41,615 a 560,138 Targa Resources 7,008 977,966 Western Refining 16,763 779,982 Exchange-Traded Funds.4% iShares Russell 2000 ETF 16,695 b Food & Staples Retailing.8% Chefs' Warehouse 9,639 a,b 182,081 Fresh Market 51,557 a,b 1,719,426 United Natural Foods 28,538 a 1,834,708 Food, Beverage & Tobacco1.3% Cal-Maine Foods 10,473 828,519 Diamond Foods 22,501 a,b 620,353 Hain Celestial Group 9,922 a 975,928 Inventure Foods 31,260 a 378,871 J&J Snack Foods 15,277 1,446,885 SunOpta 69,293 a 920,904 TreeHouse Foods 13,326 a 1,099,662 Health Care Equipment & Services10.8% Abaxis 24,783 1,183,388 ABIOMED 59,489 a,b 1,549,689 Acadia Healthcare 44,094 a 2,258,053 AmSurg 14,879 a 800,341 AngioDynamics 45,052 a 635,684 athenahealth 13,024 a 1,881,187 Bio-Reference Labs 68,119 a,b 1,978,857 Brookdale Senior Living 20,608 a 720,250 Cantel Medical 48,192 1,757,562 Castlight Health, Cl. B 31,073 b 370,079 Chemed 13,545 1,430,487 Community Health Systems 14,240 a 772,947 DexCom 77,834 a 3,440,263 Globus Medical, Cl. A 24,820 a 450,235 Health Net 21,702 a 1,024,334 iCAD 47,420 a 500,281 iKang Healthcare Group, ADR 15,735 b 333,425 Innocoll, ADR 24,296 205,544 Insulet 63,654 a 2,298,546 IPC The Hospitalist 43,656 a 2,110,331 Kindred Healthcare 36,128 746,043 LDR Holding 26,734 723,689 LifePoint Hospitals 9,644 a 721,371 Masimo 27,482 a 616,696 Medidata Solutions 75,403 a 3,509,256 MEDNAX 46,502 a 2,662,239 Molina Healthcare 14,595 a 698,225 MWI Veterinary Supply 11,775 a 1,672,639 Neogen 80,692 a 3,397,134 Novadaq Technologies 95,116 a,b 1,242,215 NuVasive 20,687 a 726,114 Providence Service 25,568 a 1,164,111 Quidel 62,476 a 1,474,433 RadNet 102,460 a 684,433 Roka Bioscience 67,970 b 796,608 Spectranetics 46,245 a 1,312,433 STERIS 12,622 710,492 Tandem Diabetes Care 37,041 b 524,130 Team Health Holdings 13,572 a 794,233 Teleflex 6,496 711,182 Trinity Biotech, ADR 52,524 1,145,548 Zeltiq Aesthetics 24,835 a 521,783 Household & Personal Products.2% Medifast 31,671 a Insurance.1% Stewart Information Services 19,955 Materials4.4% Balchem 41,840 2,152,250 Berry Plastics Group 54,599 a 1,316,382 CaesarStone Sdot-Yam 3,830 199,198 Century Aluminum 33,539 a 837,804 Clearwater Paper 11,721 a 811,093 Eagle Materials 10,222 1,041,724 Flotek Industries 40,635 a 1,129,653 Globe Specialty Metals 40,339 828,563 Graphic Packaging Holding 47,054 a 601,821 Haynes International 11,980 593,968 Headwaters 32,492 a 422,071 Horsehead Holding 47,411 a 957,228 Kaiser Aluminum 9,748 785,201 KapStone Paper and Packaging 25,420 a 781,411 LSB Industries 15,468 a 619,493 Marrone Bio Innovations 28,332 b 162,909 PolyOne 47,765 1,873,343 Senomyx 102,549 a,b 833,723 Sensient Technologies 24,470 1,373,012 Steel Dynamics 43,769 1,017,192 Stillwater Mining 40,060 a 743,514 US Silica Holdings 33,025 2,371,525 Media1.8% Carmike Cinemas 21,425 a 725,665 Cinemark Holdings 15,246 538,031 Cumulus Media, Cl. A 171,580 a 787,552 Lamar Advertising, Cl. A 13,645 716,090 Live Nation Entertainment 30,691 a 673,974 MDC Partners, Cl. A 117,914 b 2,582,317 New Media Investment Group 42,364 740,099 New York Times, Cl. A 31,379 388,472 Rentrak 19,494 a,b 995,364 Scholastic 21,437 751,152 Pharmaceuticals, Biotech & Life Sciences11.0% ACADIA Pharmaceuticals 25,895 a,b 620,962 Achillion Pharmaceuticals 75,837 a,b 877,434 Aegerion Pharmaceuticals 22,489 a,b 687,039 Aerie Pharmaceuticals 28,059 459,606 Agios Pharmaceuticals 22,629 a,b 1,045,912 Akorn 21,269 a 829,916 Albany Molecular Research 2,615 a 51,777 Alder Biopharmaceuticals 10,210 b 173,978 Alkermes 8,358 a 373,853 Alnylam Pharmaceuticals 16,381 a 1,141,264 Amicus Therapeutics 125,235 a 900,440 Avanir Pharmaceuticals, Cl. A 36,407 a 226,452 BioDelivery Sciences International 128,348 a,b 2,053,568 Cepheid 94,178 a 3,769,946 Chimerix 23,168 a 591,711 Clovis Oncology 10,204 a,b 485,302 DepoMed 49,041 a 752,779 Dyax 143,056 a 1,460,602 Enanta Pharmaceuticals 20,476 a 859,173 Exact Sciences 60,148 a,b 1,254,086 Fluidigm 5,476 a 149,057 GW Pharmaceuticals, ADR 8,645 a,b 791,190 Horizon Pharma 80,719 a,b 831,406 ICON 18,120 a 897,665 Insmed 79,217 a 1,103,493 Keryx Biopharmaceuticals 86,592 a,b 1,575,109 KYTHERA Biopharmaceuticals 15,764 a,b 592,884 Loxo Oncology 15,177 b 197,453 Myriad Genetics 8,360 a,b 302,548 NanoString Technologies 30,970 a,b 345,006 Nektar Therapeutics 150,843 a,b 2,151,021 NeoGenomics 40,467 a 215,689 Novavax 157,996 a,b 741,001 NPS Pharmaceuticals 104,718 a 3,160,390 Omeros 47,079 a,b 701,948 Ophthotech 24,928 b 971,195 Orexigen Therapeutics 103,646 a,b 590,782 OvaScience 21,401 a,b 289,127 Pacira Pharmaceuticals 18,172 a 1,967,300 PAREXEL International 33,319 a 1,880,524 PTC Therapeutics 32,820 a,b 1,039,082 Puma Biotechnology 5,715 a 1,488,814 Receptos 17,012 a 870,164 Relypsa 26,144 660,920 Repligen 87,725 a 1,672,039 Repros Therapeutics 35,302 a 773,820 Revance Therapeutics 19,098 b 445,938 Salix Pharmaceuticals 9,031 a 1,436,922 Sunesis Pharmaceuticals 110,483 a,b 827,517 Techne 32,085 3,064,759 TESARO 23,795 a 703,380 TherapeuticsMD 106,202 a,b 589,421 Ultragenyx Pharmaceutical 23,657 1,262,338 ZS Pharma 6,616 b 266,559 Real Estate1.2% Capstead Mortgage 47,624 b,c 629,589 Colony Financial 31,273 701,141 CyrusOne 15,041 391,668 FelCor Lodging Trust 71,018 c 734,326 Gramercy Property Trust 95,291 589,851 Howard Hughes 12,098 a 1,915,960 Strategic Hotels & Resorts 52,940 a,c 628,927 Retailing4.0% Big Lots 16,702 774,138 Brown Shoe Co. 24,259 723,889 Core-Mark Holding Company 18,886 909,550 Finish Line, Cl. A 21,618 640,541 Five Below 48,813 a 1,979,855 Genesco 8,382 a 664,693 Hibbett Sports 26,595 a,b 1,208,211 Lithia Motors, Cl. A 8,377 732,317 LKQ 24,715 a 701,906 MarineMax 45,356 a 782,845 Monro Muffler Brake 39,452 2,041,641 Pool 16,276 922,198 Restoration Hardware Holdings 29,495 a,b 2,473,746 Shutterfly 47,454 a,b 2,420,629 Tile Shop Holdings 65,259 a 753,741 TravelCenters of America 66,318 a 755,362 Vitamin Shoppe 18,569 a 727,719 Semiconductors & Semiconductor Equipment6.4% Ambarella 33,821 a,b 1,158,369 Cabot Microelectronics 29,395 a 1,261,045 Canadian Solar 50,180 a 1,778,379 Cavium 57,455 a 3,227,822 Ceva 41,379 a 627,306 Entegris 55,233 a 670,529 Fairchild Semiconductor International 52,140 a 915,057 FormFactor 108,930 a 766,867 GT Advanced Technologies 71,308 a,b 1,269,995 Integrated Device Technology 145,437 a 2,392,439 Lattice Semiconductor 194,825 a 1,463,135 Mellanox Technologies 23,030 a 962,424 Monolithic Power Systems 32,103 1,533,881 ON Semiconductor 36,577 a 356,992 Pixelworks 122,478 a,b 812,029 Power Integrations 22,808 1,363,462 RF Micro Devices 39,886 a,b 497,378 Semtech 50,212 a 1,308,274 Spansion, Cl. A 174,392 a 3,888,942 SunEdison 59,600 a 1,312,988 SunPower 15,185 a,b 580,371 Synaptics 11,267 a 925,021 Teradyne 52,253 1,075,889 Tessera Technologies 30,447 900,318 Software & Services14.0% ACI Worldwide 53,170 a 1,035,220 Advent Software 11,721 378,705 Aspen Technology 25,213 a 1,036,002 Attunity 41,026 a 281,028 Benefitfocus 25,389 b 838,345 Bottomline Technologies 35,531 a 1,000,553 Cadence Design Systems 55,749 a 983,412 Callidus Software 144,921 a 1,663,693 Cass Information Systems 18,264 856,947 ChannelAdvisor 26,653 a 431,779 Concur Technologies 15,675 a,b 1,573,456 Constant Contact 46,428 a 1,447,161 CoStar Group 11,477 a 1,661,296 Dealertrack Technologies 56,334 a 2,521,509 Demandware 63,482 a 3,374,069 Descartes Systems Group 50,834 a,b 713,201 Digital River 35,195 a 537,428 E2open 50,540 a,b 763,154 Envestnet 73,007 a 3,359,052 FactSet Research Systems 4,897 b 623,878 Guidewire Software 20,799 a 947,394 iGATE 25,261 a 945,267 Imperva 20,340 a 592,097 Interactive Intelligence Group 35,487 a 1,519,199 j2 Global 11,226 b 600,030 LogMeIn 30,098 a 1,272,543 Marketo 36,052 a 1,055,603 MAXIMUS 52,772 2,174,206 Monotype Imaging Holdings 21,816 641,172 Move 50,960 a 810,264 NetSuite 18,341 a 1,607,405 NeuStar, Cl. A 22,913 a,b 675,704 NIC 48,784 914,212 Pegasystems 53,593 1,189,765 Points International 20,548 a,b 363,700 Proofpoint 35,003 a 1,395,920 PROS Holdings 25,843 a 661,322 Qualys 8,410 a 204,363 Reis 24,374 578,151 SciQuest 40,501 a 646,801 SeaChange International 51,284 a 389,246 Shutterstock 9,506 a 673,025 SPS Commerce 26,389 a 1,476,201 Stamps.com 34,742 a 1,169,416 Synchronoss Technologies 16,673 a 736,446 Tableau Software, Cl. A 15,933 a 1,043,452 TrueCar 69,168 b 1,429,702 Trulia 8,060 a 496,738 Tyler Technologies 30,006 a 2,672,334 Ultimate Software Group 38,438 a 5,650,002 VeriFone Systems 42,672 a 1,490,106 Verint Systems 41,306 a 2,070,670 VistaPrint 26,051 a 1,257,742 WNS Holdings, ADR 25,133 a 518,494 Yelp 26,512 a,b 2,185,119 Technology Hardware & Equipment5.1% Agilysys 26,727 a 333,553 Applied Optoelectronics 42,879 910,750 ARRIS Group 46,168 a 1,413,203 Aruba Networks 110,207 a 2,352,920 Belden 11,230 820,576 CDW 22,864 755,427 Cognex 31,086 a 1,304,990 Comtech Telecommunications 19,326 735,161 Cray 20,313 a 573,030 Digi International 63,690 a 531,175 EchoStar, Cl. A 15,671 a 790,289 Electronics For Imaging 35,751 a 1,574,474 FLIR Systems 22,625 764,499 Infinera 71,009 a 751,275 InvenSense 46,122 a,b 1,192,254 Ituran Location and Control 7,909 b 173,207 Knowles 22,007 a 724,470 National Instruments 67,287 2,230,564 Sanmina 44,258 a 1,039,178 Sonus Networks 298,002 a 1,123,467 Stratasys 18,713 a 2,244,812 Super Micro Computer 75,068 a 1,838,415 Zebra Technologies, Cl. A 9,174 a 715,847 Telecommunication Services.3% Cogent Communications Holdings 20,944 725,919 RingCentral, Cl. A 43,578 585,253 Transportation3.7% Allegiant Travel 14,959 1,837,863 Avis Budget Group 9,419 a 635,877 Covenant Transport, Cl. A 15,180 a 211,002 Echo Global Logistics 133,012 a 3,452,991 Forward Air 15,895 735,780 Genesee & Wyoming, Cl. A 20,955 a 2,060,505 Heartland Express 37,449 878,179 Hub Group, Cl. A 13,395 a 582,549 JetBlue Airways 70,525 a,b 862,521 Marten Transport 73,145 1,448,271 Old Dominion Freight Line 23,087 a 1,539,211 Roadrunner Transportation Systems 36,510 a 919,322 Spirit Airlines 13,007 a 915,563 Swift Transportation 18,641 a 394,816 XPO Logistics 41,352 a 1,280,671 Utilities.2% American States Water 22,336 Total Common Stocks (cost $396,578,332) Investment of Cash Collateral for Securities Loaned9.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $44,128,213) 44,128,213 d Total Investments (cost $440,706,545) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2014, the value of the fund's securities on loan was $43,622,573 and the value of the collateral held by the fund was $44,473,326, consisting of cash collateral of $44,128,213 and U.S. Government & Agency securities valued at $345,113. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At August 31, 2014, net unrealized appreciation on investments was $81,213,206 of which $92,993,410 related to appreciated investment securities and $11,780,204 related to depreciated investment securities. At August 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 14.0 Pharmaceuticals, Biotech & Life Sciences 11.0 Health Care Equipment & Services 10.8 Capital Goods 9.5 Money Market Investment 9.1 Semiconductors & Semiconductor Equipment 6.4 Consumer Services 5.1 Technology Hardware & Equipment 5.1 Commercial & Professional Services 5.0 Energy 4.5 Materials 4.4 Retailing 4.0 Transportation 3.7 Diversified Financials 3.0 Consumer Durables & Apparel 2.5 Banks 2.0 Media 1.8 Automobiles & Components 1.5 Food, Beverage & Tobacco 1.3 Real Estate 1.2 Food & Staples Retailing .8 Exchange-Traded Funds .4 Telecommunication Services .3 Household & Personal Products .2 Utilities .2 Insurance .1 † Based on net assets. The following is a summary of the inputs used as of August 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 460,501,924 - - Equity Securities - Foreign Common Stocks+ 15,343,645 - - Exchange-Traded Funds 1,945,969 - - Mutual Funds 44,128,213 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
